         Case 1:21-mj-00454-GMH Document 1-1 Filed 05/28/21 Page 1 of 8




                                    STATEMENT OF FACTS
        Your affiant, Brandon Kimble, is a Special Agent with the Federal Bureau of
Investigation (FBI). I am assigned to the Denver Division, Colorado Springs Resident Agency.
In my duties as a special agent, I investigate domestic terrorism, and other national security
violations. I have been employed as an FBI Special Agent since 2016. Currently, I am a tasked
with investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a
federal agent, I am authorized to investigate violations of laws of the United States, and as a law
enforcement officer I am authorized to execute warrants issued under the authority of the United
States.
       Unless otherwise stated, the information in this Affidavit is either personally known to
me, has been provided to me by other individuals, or is based on a review of various documents,
records, and reports. Because this Affidavit is submitted for the limited purpose of establishing
probable cause to support an application for an arrest warrant, it does not contain every fact
known by me or the United States. The dates listed in this Affidavit should be read as “on or
about” dates.
        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around
the U.S. Capitol include permanent and temporary security barriers and posts manned by U.S.
Capitol Police. Only authorized people with appropriate identification were allowed access
inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also
closed to members of the public.
        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate
were meeting in separate chambers of the United States Capitol to certify the vote count of the
Electoral College of the 2020 Presidential Election, which had taken place on November 3, 2020.
The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30
p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.
        As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.
        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including
breaking windows and assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.
         Case 1:21-mj-00454-GMH Document 1-1 Filed 05/28/21 Page 2 of 8




        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol
building without authority to be there.
       As detailed below, during the course of the investigation into the events of January 6,
2021, law enforcement learned that TIMOTHY WAYNE WILLIAMS (WILLIAMS) of
Trinidad, Colorado traveled to the District of Columbia to participate in a rally and protest at the
U.S. Capitol and gained entry inside the U.S. Capitol on January 6, 2021.
        The FBI received an anonymous tip that identified WILLIAMS and his girlfriend as
being inside the U.S. Capitol Building on January 6, 2021.
        Based upon the tip and public source information, as well as video footage of the Capitol
riots, FBI agents were able to identify and locate WILLIAMS.
       On March 17, 2021, the FBI interviewed WILLIAMS at his residence in Trinidad,
Colorado. WILLIAMS admitted to the FBI that he was present at the U.S. Capitol on January
6, 2021, and that he went inside the Capitol Building that day.
         Your affiant reviewed a video posted to YouTube by ITV on January 12, 2021
(https://www.youtube.com/watch?v=zG2dyswysPM). At the 5:00 mark of the video, a person
matching the description of WILLIAMS’ Colorado Driver's License and WILLIAMS’
appearance when he met with agents at his residence in Trinidad on March 17,2021 is visible.
This video appears to be recorded inside the U.S. Capitol Crypt during the events of January 6,
2021. WILLIAMS is circled below in red. This person is wearing a Hortilux cap. Hortilux is a
manufacturer of HID grow lights, ballast, and systems for indoor growers. In his interview with
the FBI on March 17, 2021, WILLIAMS stated that he previously worked for GrowGeneration,
a hydroponics equipment supplier in Trinidad, but lost his job because he wouldn’t take a
COVID test. See Figure One.
            Case 1:21-mj-00454-GMH Document 1-1 Filed 05/28/21 Page 3 of 8




                                    Figure One
       WILLIAMS and his girlfriend were interviewed together and they said they flew into
D.C. via Dulles airport on Tuesday January 5 and left on Friday January 8. They stayed at a hotel
in D.C. approximately 3 blocks away from the Capitol. WILLIAMS and his girlfriend said they
got separated from each other.

        WILLIAMS stated he was inside the Capitol as he “got pushed” inside by the crowd.
WILLIAMS saw people tearing things up inside or cutting cloth. WILLIAMS stated he was in
a round room, but WILLIAMS did not believe that it was the Rotunda. Your affiant believes
that this round room was the Crypt. Your affiant reviewed a publicly available photo of
WILLIAMS in front of a statue of Ronald Reagan in the U.S. Capitol. See Figure Two. 1




                                             Figure Two

WILLIAMS was, however, mistaken. The statue of Ronald Reagan, depicted above, is located
in the Rotunda of the U.S. Capitol.

        WILLIAMS also said he was in a hallway. WILLIAMS said he exited out the West side
of the Capitol. The FBI pulled up a map of the Capitol floor plan, but WILLIAMS was not able
to identify any room he was in. WILLIAMS was shown a picture of the Capitol Crypt, and
stated it was possible that WILLIAMS was in the Crypt. WILLIAMS also recalled seeing flags
in the room, and maybe a statue.

        WILLIAMS said he saw a Chinese guy throw a fire extinguisher but did not observe any
police in the vicinity of the fire extinguisher. Your affiant reviewed CCTV footage from the US
Capitol Police and determined that WILLIAMS was present in the Capitol Crypt at
approximately 14:18 Eastern Standard Time. WILLIAMS is observed to take a selfie at one
point, and at approximately 14:18:47 a fire extinguisher is thrown by an unknown individual
standing near WILLIAMS. See Figure Three. WILLIAMS is circled in red below, and the
person who threw the fire extinguisher is circled in blue. The fire extinguisher is visible in the air
in the center top of the photograph and is circled in yellow. See Figure Three.




1
    https://losangeles.cbslocal.com/2021/01/06/congresswoman-capitol-building-takeover-an-attempted-coup/
         Case 1:21-mj-00454-GMH Document 1-1 Filed 05/28/21 Page 4 of 8




                                      Figure Three

       Your affiant also observed WILLIAMS joining in chants with the crowd towards law
enforcement officers and is also visible holding the flag and wearing the clothing visible in the
video posted to YouTube and also seen above in the screen capture from the Capitol Rotunda.
See Figures Four and Five.




                                      Figure Four
        Case 1:21-mj-00454-GMH Document 1-1 Filed 05/28/21 Page 5 of 8




                                   Figure Five

WILLIAMS stated he was not involved with any acts of violence or property damage.
WILLIAMS said he did not take any souvenirs or anything from the Capitol. WILLIAMS said
he was wearing a green mask, grey hoodie, grey ski pants, black back-pack, and potentially a
grey beanie with a lid.

        WILLIAMS was observed inside the Rotunda from approximately 14:38:32 EST to
14:39:32 EST as seen below circled in red. See Figure Six. WILLIAMS is observed on the
Rotunda South CCTV traveling across the Rotunda. WILLIAMS is observed in front of the
statue of Ronald Reagan as documented in Figure Two.




                                   Figure Six.
        Case 1:21-mj-00454-GMH Document 1-1 Filed 05/28/21 Page 6 of 8




WILLIAMS is observed in the below image in red, and the individuals seen on the Ronald
Reagan statute are circled in blue. This is approximately when the publicly available photograph
in Figure Two appears to have been taken (14:39:09 EST). See Figure Seven.




                                     Figure Seven

       WILLIAMS was also observed inside the Rotunda Doors (also known as the Columbus
Doors) at approximately 14:44:35 EST as seen below circled in red. Figure Eight.




                                     Figure Eight_
         Case 1:21-mj-00454-GMH Document 1-1 Filed 05/28/21 Page 7 of 8




      On March 17, 2021 WILLIAMS stated to your affiant that his telephone number was
432-210-8820. Your affiant reviewed lawfully obtained cell phone records which shows that
WILLIAMS was present at the U.S. Capitol on January 6, 2021.

        I have fully identified WILLIAMS as the man shown in the video clips of the interior of
the U.S. Capitol building as WILLIAMS of Trinidad, Colorado. Your affiant was able to view
the video from the Capitol as well as publicly available video of the interior of the U.S. Capitol
Building on January 6, 2021. I have compared the images against publicly available information
showing that the man who admitted to going inside the U.S. Capitol Building on January 6, 2021
is TIMOTHY WAYNE WILLIAMS. In addition, Sergeant Phil A. Martin, Jr. of the Las
Animas County Sheriff’s Office reviewed the photographs of WILLIAMS being present in the
U.S. Capitol on January 6, 2021 and identified TIMOTHY WAYNE WILLIAMS as the person
in the photographs inside the U.S. Capitol. Officer Martin has had prior contact with
WILLIAMS.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
TIMOTHY WAYNE WILLIAMS violated 18 U.S.C. §§ 1752(a)(1) and (2), which make it a
crime to (1) knowingly enter or remain in any restricted building or grounds without lawful
authority to do so; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct in, or
within such proximity to, any restricted building or grounds when, or so that, such conduct, in
fact, impedes or disrupts the orderly conduct of Government business or official functions or
attempts or conspires to do so. For purposes of Section 1752, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be
temporarily visiting; or any building or grounds so restricted in conjunction with an event
designated as a special event of national significance.


        Your affiant submits there is also probable cause to believe that TIMOTHY WAYNE
WILLIAMS violated 40 U.S.C. §§ 5104(e)(2)(D) and (G), which make it a crime to willfully
and knowingly (D) engage in disorderly or disruptive conduct, at any place in the Grounds or in
any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of
a session of Congress or either House of Congress, or the orderly conduct in that building of a
hearing before, or any deliberations of, a committee of Congress or either House of Congress,
and (G) parade, demonstrate, or picket in any of the Capitol Buildings.
       Finally, your affiant submits that there is also probable cause to believe that TIMOTHY
WAYNE WILLIAMS aided and abetted the above-referenced offenses in violation of 18
U.S.C. § 2.
        Case 1:21-mj-00454-GMH Document 1-1 Filed 05/28/21 Page 8 of 8




                                             _________________________________
                                             Brandon Kimble
                                             SPECIAL AGENT, FBI

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 28th day of May 2021.                            Digitally signed by G.
                                                             Michael Harvey
                                                             Date: 2021.05.28 16:57:26
                                             ___________________________________
                                                             -04'00'


                                             U.S. MAGISTRATE JUDGE
